              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      JONESBORO DIVISION

SIERRA WRIGHT and VANESSA
BRYANT, individually and on
behalf of others similarly situated                        PLAINTIFFS

v.                          No. 3:17-cv-163-DPM

CMR DOUBLE J WEST LLC, dfb/a
Double J Smokehouse and Saloon;
JEFF STAMM; DON DAWSON;
JOHN HARRIS; and JAMES KING                             DEFENDANTS

                                  ORDER
         The Court appreciates the recent filing on attorney's fees and
costs.
         The time spent by all plaintiffs' counsel is reasonable, but the
hourly rate is a bit high for the Eastern District of Arkansas in a wage-
and-hour case. The Court awards fees at $250/hour. The revised total
is $11,437.50.
         The Court also awards a reduced amount in costs. FED. R. CIV. P.
54(d)(1); 28 U.S.C. § 1920. Fees for serving process are not recoverable
unless the U.S. Marshal is the server. Crues v. KFC Corp., 768 F.2d 230,
234 (8th Cir. 1985). Expert fees are not recoverable. 29 U.S.C. § 216(b);
Harris v. Chipotle Mexican Grill, Inc., 2018 WL 617972, at *16 (D. Minn.
29 Jan. 2018). There's no authority for assessing the fee for admission
to the Court's bar. And unspecified "office expenses" are not within
the limited universe of recoverable costs under the Rule and the statute.
All other requested costs are approved. The amount, after reductions,
is $927.78.
     The Court awards a reasonable attorney's fee of $11,437.50 and
assesses costs of $927.78. An Amended Default Judgment will be
entered.
     So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
